I dissent on the ground that the order of the Appellate Division is defective in omitting to state the specific misconduct of the attorney. The opinion of the Appellate Division indicates that the judges of that tribunal have found the appellant guilty of the most serious charges upon which he was acquitted by the official referee; but however this may be, I think that a definite and specific adjudication of misconduct should be required to be made by the Appellate Division, as the basis of an order disbarring or suspending an attorney. As was pointed out by Judge WERNER in Matter of Droege (197 N.Y. 44), this court from an early day has exercised jurisdiction to review the action of the Supreme Court in cases of this character; but, in the absence of some adjudication analogous to findings of fact, no effective review is practicable. I think the case should be sent back to the Appellate Division in order that the defect which I have pointed out may be remedied.